DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 26, 33, 40, 46, 71, 79, 83-88, and 90-92 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. It appears that the election was made without traverse in the reply filed on 07/09/2020.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/235,441 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application 62/235,441 provides support for imaging the cardiovascular system at rest, administering vasodilator, obtaining a series of images of the subject’s cardiovascular system at two points following the administration of the vasodilator and imaging the cardiovascular system after administering the vasodilator, and obtaining coronary parameters , it fails to provide support for the limitations “registering the stress images to the . 
Claims 1-25, 66-67, 72-77, and 80-82 are however fully supported by the PCT application no. PCT/US16/54890 filed on 09/30/2016. Therefore, the priority for these claims is accepted as 09/30/2016. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25, 66-67, 72-77 and 70-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “one or more coronary parameters” in line 16. It is unclear if these are the one or more coronary parameters of line 2 or a different one or more coronary parameters. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 16-20, 72, and 81-82 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20030065258 A1), hereinafter Gupta in view of Shekhar et al. (US 20090161938 A1), hereinafter Shekhar.
Regarding claim 1,
Gupta teaches a blood oxygen level dependent (BOLD) magnetic resonance imaging (MRI) method for obtaining one or more coronary dynamic parameters ([0008] which discloses deriving (obtaining) a parameter using BOLD MRI) of a subject's cardiovascular system ([0008] which discloses the derived parameter is used to index myocardial perfusion. Examiner notes the parameter is a parameter of a subject’s cardiovascular system in order to index myocardial perfusion), comprising: 
(a) imaging the subject's cardiovascular system at rest to obtain a rest image (at least fig. 3 (12) and corresponding disclosure) ; 
(b) administering an effective amount of a vasodilator for inducing hyperemic response to the subject, wherein the vasodilator has an extended vasodilatory state ([0027] which discloses the stressed state is induced through an injection of a pharmacological agent such as dipyridamole. [0030] discloses stress images are taken for approximately 20 minutes therefore dipyridamole has an extended vasodilatory state. Furthermore, dipyridamole has an extended vasodilatory state according to applicant’s specification [0102]); 

(d) registering the plurality of stress images to a plurality of images to generate motion corrected images (at least fig. 3 (18) and corresponding disclosure)
(e) applying the plurality of motion corrected images (18) to first mathematical model (at least fig. 3 (38) and corresponding disclosure. [0029] which discloses a signal intensity versus time curve (i.e. first mathematical model plotted over both the stressed and unstressed states); 
and 
(f) extracting the one or more coronary dynamic parameters from the first mathematical model ([0029] which discloses expressing the value (parameter) of the mathematical model as a percentage change in T2* which is a maximum signal intensity change divided by the average baseline value. Examiner notes this value is necessarily extracted from the first mathematical model. Claim 19 which discloses identifying the maximum change in signal intensity in the second plurality of images).
	
	Wherein the first mathematical model estimates time-dependent changes of one or more coronary parameters over the extended vasodilatory state ([0004] which disclose the signal intensity (e.g. from a signal intensity vs. time curve or first mathematical model) is correlated to changes in oxygenation level and provide means for indexing flow changes or myocardial perfusion reserve. Examiner notes the first mathematical model would necessarily estimate the changes in oxygenation 

While Gupta teaches registering the rest images and the stress images to obtain motion corrected images (at least fig. 3 (22 and 24) and corresponding disclosure), Gupta fails to explicitly teach registering the stress images to the rest image to obtain a plurality of motion-corrected images;
Shekhar, in a similar field of endeavor involving myocardial imaging under stress teaches registering stress images to rest images to obtain motion corrected images ([0029] which discloses temporal and spatial registration  of pre and post-stress image sets to mitigate misalignment between pre and post-stress images ([0028]) and [0024] which discloses the processing performed on MRI data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Gupta to include registering the stress images to the rest image as taught by Shekhar in order to mitigate misalignment between pre and post-stress image sets ([0029]). 
Examiner notes in the modified system the motion corrected images would correspond to the two or more vasodilatory states. 

Regarding claim 2,
Gupta, as modified, teaches the elements of claim 1 as previously. Gupta further teaches wherein the subject’s cardiovascular system comprises the subject’s heart ([0026] which discloses the region of interest from the images includes major heart vessel territories). 

Regarding claim 3,


Regarding claim 4,
Gupta, as modified, teaches the elements of claim 1 as previously. Gupta further teaches wherein the subject’s cardiovascular system comprises the subject’s myocardium ([0026] which discloses the region of interest from the images includes major heart vessel territories. Examiner notes the images of the heart would comprise the subject’s myocardium). 

Regarding claim 5,
Gupta, as modified, teaches the elements of claim 1 as previously stated. Gupta further teaches wherein the vasodilator comprises dipyridamole ([0027] which discloses the vasodilator is dipyridamole).

Regarding claim 7,
Gupta, as modified, teaches the elements of claim 1 as previously stated. Gupta further teaches wherein obtaining a series of images comprises imaging at a time interval ([0030] which discloses acquiring post-dipyridamole images (stress images) every minute for 20 minutes)

Regarding claim 8,
Gupta, as modified, teaches the elements of claim 7 as previously stated. Gupta further teaches wherein the time interval is from 1 minute to 10 minutes between each image ([0030] every minute).

Regarding claim 9,
Gupta, as modified, teaches the elements of claim 7 as previously stated. Gupta further teaches wherein the time interval is from 1 minute to 5 minutes between each image ([0030] every minute).

Regarding claim 10,
Gupta, as modified, teaches the elements of claim 7 as previously stated. Gupta further teaches wherein the time interval is 1 minute between each image for 20 minutes (examiner notes the images would be acquired at 5 minute intervals in its broadest reasonable interpretation)
Nonetheless, it would have been obvious to have increased the time interval to 5 minutes to have reduced the amount of data for processing. Furthermore, such a modification amounts to merely a design choice which is not critical to the claimed invention rendering the claim obvious (MPEP 2144). 

Regarding claim 16,
Gupta, as modified, teaches the elements of claim 1 as previously stated. Gupta further teaches wherein the coronary dynamic parameter is ΔT2max/T20.
It would have been obvious to a person having ordinary skill in the art to have extracted a maximum change in transvers relaxation time from rest (ΔT2max) value in order to compare T2 values between healthy controls and the patients of Gupta. 

Regarding claim 17,
Gupta, as modified, teaches the elements of claim 1 as previously stated. Gupta further teaches wherein the coronary dynamic parameter is ΔT2max/T20 ([0029] which discloses the parameter value is 0). 

	Regarding claim 18,
	Gupta, as modified, teaches the elements of claim 1 as previously stated. Gupta further teaches wherein the vasodilator is administered intravenously ([0030] which discloses dipyridamole was administered via a peripheral vein).

	Regarding claim 19,
	Gupta, as modified, teaches the elements of claim 1 as previously stated. Gupta further teaches wherein the vasodilator is administered as a single bolus ([0030] which discloses the dipyridamole was administered over 4 minutes (i.e. in one dose or as a bolus)). 
	
Regarding claim 20,
Gupta, as modified, teaches the elements of claim 1 as previously stated. Gupta further teaches wherein no radioactive tracer or contrast agent is administered to the subject ([0004] which discloses exogenous contrast agents are not required).
	
	Regarding claim 72,
	Gupta, as modified, teaches the elements of claim 1 as previously stated. Gupta further teaches wherein the subject is a human (at least fig. 1 depicts a human as the subject and corresponding disclosure).

Regarding claim 81,

	
	Regarding claim 82,
Gupta, as modified, teaches the elements of claim 1 as previously stated. Gupta further teaches wherein step (c) (i.e. obtaining stress images) is performed 1-20 minutes after step (b) ([0030] which discloses images were acquired for 20 minutes after administration of the vasodilator. Examiner notes that images were acquired over a period of twenty minutes, therefore, images were being obtained at least 10 to 15 minutes after administration of dipyridamole.
	
Claims 6, 74-77, and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Shekhar as applied to claims 1 and 19 above, and further in view of Gordi et al. (US 20120189538 A1).
	Regarding claim 6,
	Gupta, as modified, teaches the elements of claim 5 as previously stated. Gupta fails to explicitly teach wherein the vasodilator is regadenoson.
Gordi, in a similar field of endeavor involving myocardial imaging, teaches administering a vasodilator (abstract which discloses regadenoson) to induce stress for myocardial imaging (abstract which discloses increasing coronary flow velocity (inducing stress) for myocardial imaging) wherein the vasodilator is regadenoson. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Gupta, as currently modified, to include regadenoson as taught by 

Regarding claim 74,
	Gupta, as modified, teaches the elements of claim 1 as previously stated. Gupta fails to explicitly teach wherein the vasodilator is a selective A2A adenosine receptor agonist.
Gordi, in a similar field of endeavor involving myocardial imaging, teaches administering a vasodilator (abstract regadenoson) to induce stress for myocardial imaging (abstract which discloses increasing coronary flow velocity (inducing stress) for myocardial imaging) wherein the vasodilator is a selective A2A receptor agonist ([0007] which discloses regadenoson is selective for the adenosine A2A receptor and [0002] which discloses regadenoson is an adenosine a2a receptor agonist).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Gupta, as currently modified, to include a vasodilator as taught by Gordi in order to increase the average blood flow to the desired velocity ([0008]). Such a modification amounts to merely one known vasodilator for another rendering the claim obvious (MPEP 2143).

Regarding claim 75,
Gupta, as modified, teaches the elements of claim 74 as previously stated. Gordi further teaches wherein the selective A2A adenosine receptor agonist is regadenoson (Abstract).

Regarding claim 76,

Gordi, in a similar field of endeavor involving myocardial imaging, teaches administering a vasodilator (abstract which discloses regadenoson) to induce stress for myocardial imaging (abstract which discloses increasing coronary flow velocity (inducing stress) for myocardial imaging) wherein the vasodilator is regadenoson. 
Gordi further teaches wherein the vasodilator is administered at .01-10mg ([0012] which discloses an amount of regadenoson is .01 mg - .5 mg) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Gupta, as currently modified, to include an amount of a vasodilator as taught by Gordi in order to increase the average blood flow to the desired velocity ([0008]). Such a modification amounts to merely one known vasodilator and its effective amount for another rendering the claim obvious (MPEP 2143).

	Regarding claim 77,
Gupta as modified, teaches the elements of claim 1 as previously stated. Gupta further teaches wherein the vasodilator is administered at 560 micrograms/kg ([0030]). Gupta fails to explicitly teach wherein the vasodilator is administered at .1-100 micrograms/kg body weight.
Gordi, in a similar field of endeavor involving myocardial imaging, teaches administering a vasodilator (abstract which discloses regadenoson) to induce stress for myocardial imaging (abstract which discloses increasing coronary flow velocity (inducing stress) for myocardial imaging) wherein the vasodilator is regadenoson. 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Gupta, as currently modified, to include an amount of a vasodilator as taught by Gordi in order to increase the average blood flow to the desired velocity ([0008]). Such a modification amounts to merely one known vasodilator and its effective amount for another rendering the claim obvious (MPEP 2143).

	Regarding claim 80,
	Gupta, as modified, teaches the elements of claim 19 as previously stated. Gupta fails to explicitly teach wherein the single bolus comprises .01-10 mg of the vasodilator.
Gordi, in a similar field of endeavor involving myocardial imaging, teaches administering a vasodilator (abstract which discloses regadenoson) to induce stress for myocardial imaging (abstract which discloses increasing coronary flow velocity (inducing stress) for myocardial imaging) wherein the vasodilator is regadenoson. 
Gordi further teaches wherein the vasodilator is administered as a bolus ([0009]) at .01-10mg ([0012] which discloses an amount of regadenoson is .01 mg - .5 mg) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Gupta, as currently modified, to include an amount of a vasodilator as taught by Gordi in order to increase the average blood flow to the desired velocity ([0008]). Such a modification amounts to merely one known vasodilator and its effective amount for another rendering the claim obvious (MPEP 2143).

Claims 11-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Shekhar as applied to claims 1 above, and further in view of NPL Gao et al. (“Highly automatic quantification of myocardial oedema in patients with acute myocardial infarction using bright blood t2-weighted CMR”), hereinafter Gao.
	Regarding claim 11,
	Gupta, as modified, teaches the elements of claim 1 as previously stated. Gupta fails to explicitly teach further comprising applying the one or more coronary dynamic parameters to a second mathematical model to obtain a reference value, wherein a change in the one or more dynamic parameters relative to the reference value is indicative of a cardiovascular disease in the subject’s cardiovascular system. 
Gao, in a similar field of endeavor involving myocardial disease quantification using MRI, teaches applying a coronary dynamic parameter (at least page 5 which discloses I stands for myocardium intensity. Examiner notes the signal intensity of a T2 weighted CMR scan (background pg. 1) has been interpreted as a coronary dynamic parameter) to a mathematical model (equation 4 pg. 5) to obtain a reference value (pg. 5 Gaussian distribution), wherein a change in the one or more dynamic parameters (I) relative to the reference value (                        
                            f
                            
                                
                                    I
                                    ,
                                    
                                        
                                            μ
                                        
                                        
                                            e
                                        
                                    
                                    ,
                                    
                                        
                                            σ
                                        
                                        
                                            e
                                        
                                    
                                
                            
                            )
                        
                     is indicative of a cardiovascular disease in the subject’s cardiovascular system (pg. 5 which discloses a difference from the mean of the Gaussian distribution                         
                            
                                
                                    μ
                                
                                
                                    e
                                
                            
                        
                     indicates the pixel is classified as oedema tissue). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Gupta, as currently modified, to obtain a reference value as taught by Gao in order to identify tissue that is outside of normal tissue (i.e. affected). 
Examiner notes that in a case where no contrast dye is used, such as disclosed by Gupta, the T2 signal intensity in affected areas is expected to be lower than the T2 signal intensity in healthy areas 
	
	Regarding claim 12,
	Gupta, as modified, teaches the elements of claim 11 as previously stated. Gao further teaches wherein the cardiovascular disease is ischemic heart disease (pg. 1 background which discloses the oedema corresponds to ischemic area-at-risk. Examiner notes if the area is at risk of ischemia it is indicative of ischemic heart disease) and infarcted myocardium (pg. 1 background which discloses the quantification of oedema is in patients with myocardial infarction).

	Regarding claim 13,
	Gupta, as modified, teaches the elements of claim 11 as previously stated. Gao further teaches wherein the cardiovascular disease is ischemic heart disease (pg. 1 background which discloses the oedema corresponds to ischemic area-at-risk. Examiner notes if the area is at risk of ischemia it is indicative of ischemic heart disease). 

Regarding claim 14,
	Gupta, as modified, teaches the elements of claim 11 as previously stated. Gao further teaches wherein the cardiovascular disease is an infarcted myocardium (pg. 1 background which discloses the quantification of oedema is in patients with myocardial infarction).
	
	Regarding claim 21,
	Gupta, as modified, teaches the elements of claim 11 as previously stated. Gao further teaches wherein the second mathematical model is a Gaussian mixed model (GMM) (pg. 5 equation 4). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Shekhar as applied to claim 1 above, and further in view of NPL Carneiro et al. (“MRI Relaxometry: Methods and Applications”), hereinafter Carneiro.
	Regarding claim 15,
	Gupta, as modified, teaches the elements of claim 1 as previously stated. Gupta further teaches wherein the first mathematical model is a linear model ([0029] change in T2 compared to baseline T2). Gupta fails to explicitly teach wherein the first mathematical model is a mono-exponential model.
	Carneiro, in a similar field of endeavor involving T2 analysis, teaches applying MRI images (pg. 10 which discloses fitting signals to a single exponential curve) to a first mathematical model as a mono-exponential model (single exponential curve), wherein the mono-exponential model is:
					                
                    
                        
                            S
                        
                        
                            S
                            E
                        
                    
                    =
                    
                        
                            S
                        
                        
                            0
                        
                    
                     
                    
                        
                            e
                        
                        
                            -
                            
                                
                                    T
                                    E
                                
                                
                                    T
                                    2
                                
                            
                        
                    
                    +
                    
                        
                            S
                        
                        
                            o
                            f
                            f
                            s
                            e
                            t
                        
                    
                
             
Where                         
                            
                                
                                    S
                                
                                
                                    S
                                    E
                                
                            
                        
                     is the relaxation of signal intensity (interpreted as T2),                          
                            
                                
                                    S
                                
                                
                                    0
                                
                            
                        
                     is the maximum signal and                         
                            
                                
                                    S
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                            
                        
                     is an offset signal from the system. One of ordinary skill in the art would recognize that the value of                         
                            
                                
                                    S
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                            
                        
                      could be replaced by a baseline signal (T20) and S0 could be replaced by any maximum signal change (e.g. T2 change from rest). Examiner notes that TE is an echo time of the signal intensity which would occur after administration of the vasodilator and T2 is a relaxation time constant (pg. 10 discloses T2 is a constant (e.g. 100 ms or 1400 ms) (examiner has interpreted T2 as a coronary relaxation time constant according to the image data of Gupta). 
It would have been obvious to a person having ordinary skill in the art before the effective filing to have modified the method of Gupta, as currently modified, to include a mono-exponential as taught by Carneiro in order to evaluate the maximum signal change and the T2 (Carneiro pg. 10). Such a modification amounts to merely a design choice as well as a simple substitution of one known data fitting model for another rending the claim obvious (MPEP 2143).

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Shekhar, and Gao as applied to claims 21 above, and further in view of Chaddad (“Automated Feature Extraction in Brain Tumor by Magnetic Resonance Imaging Using Gaussian Mixture Models”)
	Regarding claim 22,
Gupta, as modified, teaches the elements of claim 21 as previously stated. Gao further teaches wherein the reference value is obtained from the Gaussian mixed model (GMM) comprising the equation:
 					                
                    f
                    
                        
                            I
                            ,
                            
                                
                                    μ
                                
                                
                                    e
                                
                            
                            ,
                            
                                
                                    σ
                                
                                
                                    e
                                
                            
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                2
                                π
                                
                                    
                                        σ
                                    
                                    
                                        e
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                    
                        
                            e
                        
                        
                            -
                            
                                
                                    
                                        
                                            (
                                            1
                                            -
                                            
                                                
                                                    μ
                                                
                                                
                                                    e
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    2
                                    
                                        
                                            σ
                                        
                                        
                                            e
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            

Gao fails to explicitly teach obtaining a weighted sum of two component Gaussian densities 
Chaddad teaches a method of obtaining a reference value from a Gaussian mixed model. Wherein the reference value is obtained from the Gaussian mixed model (GMM) comprising: 

obtaining a weighted sum of 3 Gaussian component densities (pg. 3) (examiner notes the sum of 2 component densities is required in order to obtain a weighted sum by applying a parameter to the equation (equation 1):
                
                     
                    p
                    
                        
                            x
                             
                            \
                             
                            λ
                        
                    
                    =
                     
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                K
                            
                        
                        
                            
                                
                                    ω
                                
                                
                                    i
                                
                            
                            g
                            (
                            x
                            \
                            
                                
                                    μ
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    Σ
                                
                                
                                    i
                                
                            
                            )
                             
                        
                    
                
            

	Wherein p is a summed density (pg. 3), x is a data vector (pg. 3 or parameter), i is 1-k, and g is the component Gaussian densities (pg. 3) determined according to

                
                    g
                    
                        
                            x
                            \
                            
                                
                                    μ
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    Σ
                                
                                
                                    i
                                
                            
                        
                    
                    =
                     
                    
                        
                            1
                        
                        
                            
                                
                                    
                                        
                                            2
                                            π
                                        
                                    
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    |
                                    
                                        
                                            Σ
                                        
                                        
                                            i
                                        
                                    
                                    |
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    
                        
                            e
                        
                        
                            -
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            x
                                            -
                                            
                                                
                                                    μ
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    T
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    Σ
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                            (
                            x
                            -
                            
                                
                                    μ
                                
                                
                                    i
                                
                            
                            )
                        
                    
                     
                
            
Where                         
                            
                                
                                    μ
                                
                                
                                    i
                                
                            
                        
                     is an average (mean) (pg. 3),                         
                            
                                
                                    Σ
                                
                                
                                    i
                                
                            
                        
                     is a covariance (pg. 3), and                         
                            
                                
                                    ω
                                
                                
                                    i
                                
                            
                        
                     is a mixture weight (pg. 3). Examiner notes that in an instance where N = 0 the equation is condensed to the following:
                
                    g
                    
                        
                            x
                            \
                            
                                
                                    μ
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    Σ
                                
                                
                                    i
                                
                            
                        
                    
                    =
                     
                    
                        
                            1
                        
                        
                            
                                
                                    |
                                    
                                        
                                            Σ
                                        
                                        
                                            i
                                        
                                    
                                    |
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    
                        
                            e
                        
                        
                            -
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            x
                                            -
                                            
                                                
                                                    μ
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    T
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    Σ
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                            (
                            x
                            -
                            
                                
                                    μ
                                
                                
                                    i
                                
                            
                            )
                        
                    
                     
                
            

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Gupta, as currently modified, to include obtaining a weighted sum Gaussian component densities in order to distinguish between target and ghost/clutter regions (pg. 3).
While Gupta, as currently modified does not explicitly teach defining the component Gaussian density with a larger mean value as the reference value, however, a person having ordinary skill in the art would recognize that choosing the density with a higher mean value would enhance detection of the target tissue by increasing the threshold (e.g. mean) for signal intensities to be classified as either target (affected) or normal regions. Such a modification merely amounts to a routine optimization of statistics used for classification between normal and affected pixel values (MPEP 2144.05).

Regarding claim 23,
Gupta, as modified, teaches the elements of claim 22 as previously stated. Gupta, as modified, fails to explicitly teach wherein a value of less than mean minus 2 standard deviation (mean-2SD) for one or more coronary dynamic parameters relative to the reference value is indicative of a diseased myocardium. 
Gao teaches a common approach of setting a threshold based on a difference in signal intensity of two or more standard deviations from the mean signal intensity of an unaffected healthy region of interest. 


Regarding claim 24,
Gupta, as modified, teaches the elements of claim 22 as previously stated. Gupta, as modified, fails to explicitly teach wherein pixels corresponding to normal myocardium are identified as remote territories, however, one of ordinary skill in the art would recognize that pixels identified as normal are would be considered within a remote territory. 

Regarding claim 25,
Gupta, as modified, teaches the elements of claim 23 as previously stated. Gupta, as modified, fails to explicitly teach wherein pixels corresponding to diseased myocardium are identified as affected territories, however, one of ordinary skill in the art would recognize that pixels identified as diseased are would be considered within an affected territory.

Claims 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Shekhar, Gao and Chaddad as applied to claims 23 above, and further in view of Pecora et al. (US 20110076255 A1), hereinafter Pecora.
	Regarding claim 66,
	Gupta, as modified, teaches 
Identifying one or more coronary dynamic parameters of the subject’s according to the method of claim 23 as previously stated, wherein the one or more coronary dynamic 
Gupta, as modified, fails to explicitly teach wherein the one or more coronary dynamic parameters of the subject’s according to the method of claim 23, wherein the one or more coronary dynamic parameters has a value of less than mean minus 2 standard deviation relative to the reference value, thereby indicating a diseased myocardium of the subject and administering a therapeutic treatment to the subject so as to treat the cardiovascular disease.
Pecora, in a similar field of endeavor involving myocardial treatment, teaches administering a therapeutic treatment to a subject so as to treat a cardiovascular disease (Abstract which discloses methods for treating myocardial injury due to vascular insufficiency and [0069] which discloses the vascular insufficiency is a myocardial ischemia).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Gupta, as currently modified, to include administration of a therapeutic treatment as taught by Pecora in order to treat the cardiovascular disease accordingly.
	
Regarding claim 67,
	Gupta, as modified, teaches the elements of claim 66, as previously stated. Pecora further teaches wherein the therapeutic treatment is medical therapy ([0116] which discloses the infusion is for therapeutic purposes and [068] which discloses treating myocardial injury by administering a plurality of infusions).
	
Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Alpert as evidenced by Weisskoff (US 20060210478 A1). 
 	Regarding claim 73,
.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection necessitated by amendment.
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. For example, applicant argues “no mathematical model is employed to estimate maximum relaxation time over the extended vasodilatory period” (REMARKS pg. 18). Applicant respectfully disagrees in that a mathematical model (i.e. time intensity curve) is applied to determine the maximum change in signal intensity over a plurality of stress images is calculated ([0029]).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793             

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793